Case 7:18-cr-00237-VB Document 108 Filed 01/06/21 Page 1of1

iw

 
   

i:
th
f
i

UNITED STATES DISTRICT COURT E
SOUTHERN DISTRICT OF NEW YORK Ha

 

 

 

X Ws
[ASA
°— Plaintiff(s), CALENDAR NOTICE
v. Reser | Lb Ce 234 We)
v Defendant(s).
x

 

PLEASE TAKE NOTICE that the above-captioned case has been scheduled
re-scheduled for:

___ Status conference ____ Final pretrial conference
____ Telephone conference ___ Jury selection and trial
____ Pre-motion conference ____ Bench trial

____ Settlement conference ___ Suppression hearing
____ Oral argument , ____ Plea hearing

____ Bench ruling on motion © _Vsentencing

| on 3 | 3 i | ,20 | , at ?- ; Sv {A in Courtroom 620, United States
Courthouse, 300 Quarropas Street, White Plains, NY 10601. Adjourned from ({aa(ry .

All requests for adjournments or extensions of time must be in writing and
filed on ECF as letter-motions, in accordance with paragraph 1(F) of the Court's
Individual Practices. Absent special circumstances, such requests shall be made at
least two business days prior to the scheduled appearance.

Dated: (- ©- 202)
White Plains, NY

SO ORDEREQ:

Juul

Vincent L. Briccetti
United States District Judge

 
